UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


BERNARD RAY RICHARDSON,               
               Plaintiff-Appellant,
                 v.
                                                  No. 02-7058
HEATHER S. HITE, Health Services
Nurse; L. THOMPSON, Doctor,
             Defendants-Appellees.
                                      
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
             James C. Cacheris, Senior District Judge.
                        (CA-01-1431-AM)

                  Submitted: December 3, 2002

                      Decided: December 23, 2002

      Before WILKINS and TRAXLER, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Bernard Ray Richardson, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        RICHARDSON v. HITE
                             OPINION

PER CURIAM:

    Bernard Ray Richardson, a Virginia inmate, appeals the district
court’s dismissal without prejudice of his complaint against prison
officials under 42 U.S.C. § 1983 (2000) for failure to pay the entire
filing fee in accordance with 28 U.S.C. § 1915(g) (2000). Richardson,
whom this court has previously found to be disqualified from pro-
ceeding in forma pauperis, renews on appeal his contention that he
should be excused from paying the full filing fee because his com-
plaint alleged "an imminent danger of serious physical injury." See
§ 1915(g). The district court found Richardson’s complaint did not
state such a danger, however, and we agree.

   Reviewing Richardson’s complaint, only his allegation that prison
officials denied him medication for his elevated cholesterol levels
could possibly satisfy the imminent danger exception to § 1915(g).
Although § 1915(g) should not be read to interfere with inmates’ abil-
ity "to complain about ‘unsafe, life-threatening condition[s] in their
prison’ without waiting for something to happen to them," Gibbs v.
Cross, 160 F.3d 962, 966 (3d Cir. 1998) (quoting Helling v. McKin-
ney, 509 U.S. 25, 34 (1993)), Richardson failed to demonstrate his
elevated cholesterol levels were necessarily dangerous or that medica-
tion was a medical necessity.

  Accordingly, we affirm the dismissal of Richardson’s complaint
without prejudice because he failed to pay the full filing fee or dem-
onstrate an imminent danger of serious physical injury. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                         AFFIRMED